 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Pep Boys-Manny, Moe & JackandTeamstersLocal Union No.676, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 4-RC-7551June 25, 1968DECISION ON REVIEW AND ORDEROn January24, 1968,the RegionalDirector forRegion 4 issued his Decision and Directionof Elec-tion in the above-entitled proceeding,in which hefoundappropriate a unitconfined to the Em-ployer'sCherryHill,New Jersey,retailstore.Thereafter,pursuanttoNational LaborRelationsBoard Rules and Regulations,the Employer filed atimely request for review contending,inter alia,thatin failing to dismiss the petition on the ground thatthe requested single-store unit is inappropriate, theRegional Directordepartedfrom established Boardpolicy.By telegraphicOrder dated February 16,1968, the NationalLaborRelations Board grantedthe requestfor review. The Employer then filed abrief.The Boardhas considered the entire record inthis case with respect to the issueunder review, andmakes the following findings:The Employer,which is engaged in the retail dis-tributionof automobilesupplies, has itsheadquar-ters in Philadelphia,Pennsylvania,and operatesstores in a number of States.Ten of the Employer'sNew Jerseyretail stores lie in a geographic crescentacross the southernpart of theState,from Trentonto Atlantic City, as follows: Trenton;the Burlingtonand Mount Holly stores in BurlingtonCounty; theCamden, Audubon, and CherryHill stores in Cam-den County; the WoodburystoreinGlouchesterCounty; and the Vineland,Bridgeton,and AtlanticCity stores. Five ofthese storesare locatedrespec-tively 3, 6, 8, 12, and15 milesfrom the requestedCherryHill store, and these six stores all lie withincounties comprisingthe New Jersey portion of thePhiladelphia metropolitan area.'There is no bar-gaining history amongany of theemployees inthese stores.The Employer's operationsare characterized bythe high degreeof central control andadministra-tion common to retail chains.Thuspurchasing,warehousing,advertising,and accounting are per-formedcentrally.Littledistinguishesthe Cherry' See Standard Metropolitan Statistical Areas, 1967 edition,publishedby the Officeof Statistical Standards,Bureau of the Budget-of which wetake administrative notice' Promotions for salesmen consist in transferring to stores with greatersales and thus greater opportunities to earn commissionsHill store from the other Pep Boys stores. All arelaid out in the same basic manner, are open thesame days and hours,and display and sell the samegoods at the same prices.Employees at these storesperform the same functions,enjoy the same basicsalary and the same commission on sales,and areeligible for the same prizes.Other terms and condi-tions of employment are also uniform among all thestores involved herein.Temporaryand permanent transfers among thestores are frequent,and such transfers are occa-sioned by employee illnesses and vacations,changein sales volumes,modifications of the stores, andemployee promotions.'The transfers are madepossible by the propinquity of the stores and thefact that many of them are located in the samelabor market.Goods are quickly shifted among thestores in response to customer requests.Alterna-tively, customers seeking to purchase an item whichis out of stock at one store are permitted to pay forthe item at that store and pick it up at another storewhich has it in stock,or are requested to go directlyto such other store.The 10 above-named stores3 are allocated for su-pervision between two district managers who close-ly oversee the store managers.A district managervisitsthe CherryHill store at least once a week andgenerally twice or more.Additionally the storemanager is in frequent communication with boththe district manager and the Employer's headquar-ters by telephone.'The district manager has considerable authorityover boththe operationsof the CherryHill storeand personnel matters concerning its eight em-ployees, whereas the authority of the store manageris very limited. Thus, the district manager involveshimself directly in the day-to-day operations of thestore, instructing employees with regard to display,selling,and stock control. The district manager nor-mally conducts the initial interview of applicantsfor employment at this and other stores, and makesawritten recommendation which is forwardedalongwith the application to the Employer'sheadquarters where the determination to hire or re-ject the applicant is made.Although in some cir-cumstances the store manager may conduct an ini-tial employment interview, he is not permitted tomake a written recommendation on the basisthereof,nor is the store manager authorized totransfer,suspend, promote, or discharge any storeemployee.The authorityto determine all these'The districtmanager in charge ofthe Cherry Hill store alsosupervisesthreeother New Jersey storesand two storesin adjacent portions ofPennsylvania.4Thus, the store manager hastelephoned the Employer's headquartersas often as 15 times daily.17 2 NLRB No. 23 THE PEP BOYS-MANNY, MOE & JACK247major personnel actions rests withthe districtmanageror the Employer's headquarters.Upon these facts wefind, in disagreement withthe RegionalDirector, that the requestedsingle-store unit is inappropriate.In additionto the in-tegration characteristic of retail chains,the Em-ployer's operations are characterizedby a combina-tionof factors-geographicalproximityofanumberof thestores, substantial and frequent in-terchangeof employeesamong the stores, thelimited personalauthority of eachstoremanager,and the close supervision exercisedby thedistrictmanager over him-which is sufficient to overcomethe presumption that the requested single-store unitisappropriate.'As we have foundthe requestedunit inappropriate and as the Petitioner has madeno alternative unit request, we shall dismiss thepetition.ORDERIt ishereby ordered that the petition be, and thesameherebyis, dismissed.'CfHaag DrugCompany, Incorporated,169 NLRB877, CaribbeanRestaurants,Inc,162 NLRB 676,Home ExterminatingCompany, 160NLRB 1480.